—Appeal from a judgment of Genesee County Court (Noonan, J.), entered January 8, 2001, convicting defendant after a jury trial of sexual abuse in the first degree.
*1008It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The verdict finding defendant guilty of sexual abuse in the first degree (Penal Law former § 130.65 [3]) is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.